
	
		II
		112th CONGRESS
		2d Session
		S. 2126
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2012
			Mr. Leahy (for himself
			 and Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to extend and improve the milk income loss contract program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the MILC Continuation Act of
			 2012.
		2.Milk income loss
			 contract programSection 1506
			 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8773) is
			 amended—
			(1)in subsection
			 (c)(3)—
				(A)in subparagraph
			 (A), by adding and at the end;
				(B)in subparagraph
			 (B)—
					(i)by
			 striking August 31, 2012 and inserting September 30,
			 2013; and
					(ii)by
			 striking ; and and inserting a period; and
					(C)by striking
			 subparagraph (C);
				(2)in subsection
			 (d)—
				(A)in paragraph (1),
			 by striking August 31, 2012 and inserting September 30,
			 2013;
				(B)by striking
			 paragraph (2); and
				(C)by redesignating
			 paragraph (3) as paragraph (2);
				(3)in subsection
			 (e)(2)(A)—
				(A)in clause (i), by
			 adding and at the end;
				(B)in clause
			 (ii)—
					(i)by
			 striking August 31, 2012 and inserting September 30,
			 2013; and
					(ii)by striking
			 ; and and inserting a period; and
					(C)by striking
			 clause (iii); and
				(4)in subsections
			 (g) and (h)(1), by striking 2012 each place it appears and
			 inserting 2013.
			
